Case 18-03036   Doc 112   Filed 11/28/18 Entered 11/28/18 17:15:48   Desc Main
                           Document     Page 1 of 4
Case 18-03036   Doc 112   Filed 11/28/18 Entered 11/28/18 17:15:48   Desc Main
                           Document     Page 2 of 4
Case 18-03036   Doc 112   Filed 11/28/18 Entered 11/28/18 17:15:48   Desc Main
                           Document     Page 3 of 4
Case 18-03036   Doc 112   Filed 11/28/18 Entered 11/28/18 17:15:48   Desc Main
                           Document     Page 4 of 4
